 



Ex 10.24

December 2, 2003

Mr. Derek Chang
360 First Avenue, Apt 5B
New York, NY 10010

Dear Derek:

I am very pleased to confirm our offer of employment for you to join Charter
Communications, Inc. in the position of Executive Vice President-Finance and
Strategy. Your duties will include managing our mergers and acquisitions group
and all corporate finance functions including being our primary contact at the
Executive Vice President level for all banking relationships, including our
investment and commercial banks. Eloise Schmitz, Vice President/Treasurer, and
her functional areas will report directly to you. You will be responsible for
all strategic planning activities, a role that does not presently exist. Your
start date is December 2, 2003.

Your salary will initially be $400,000 per year, paid in bi-weekly installments.
Your salary will be reviewed in our annual review process scheduled for April of
2004. You will be eligible to participate in all employee benefit programs in a
manner and a level that is consistent with other Charter Communications, Inc.
executive vice presidents. You will also be eligible for four weeks of paid
vacation each year.

You will be eligible for an annual incentive target of 100% of your base salary,
a portion based on performance goals relative to M & A transactions and
financing to be mutually agreed upon, with the remainder based on overall
company performance. Your eligibility will begin with the 2004 Plan performance
year. Charter’s performance year for purposes of the annual bonus coincides with
the calendar year. Although details of the 2004 Executive Incentive Bonus Plan
are not yet available, awards are typically based on company-wide performance
and measurement criteria.

You will be eligible to participate in the Charter Communications 2001 Stock
Incentive Plan. Subject to affirmation of the Board of Directors’ Stock Option
Committee prior to your start date, you will receive a stock option grant of
350,000 shares at your start date. The option exercise price will be the fair
market value at the date of the grant. Subject to continued employment, the
option will have a ten-year life. The options will vest in four equal successive
annual installments commencing on the first anniversary of the date of grant. In
addition, subject to board approval, you will receive a grant of 50,000
restricted shares, which will vest on the same schedule as your options. You
will also participate in

 



--------------------------------------------------------------------------------



 



our recently approved long-term incentive program at a level no less favorable
than any other Executive Vice President with the exception of the Chief
Operating Officer.

You will report directly to me and be based in Denver, Colorado after a
reasonable transition period to accommodate your move from New York City during
which period we will pay for all reasonable travel costs. We will reimburse you
for all reasonable moving costs consistent with our corporate move policy. In
the event there is any diminution of your duties, a change in the current CEO, a
change in your reporting relationship to anyone other than the CEO or a
requirement to change your principal place of business from Denver, a
requirement for you to move elsewhere, or a Change of Control, you may terminate
your employment. For purposes of this agreement, “Change of Control” shall mean
(i) a sale or more than 49.9% of the outstanding capital stock of Charter in a
single or related series of transactions, except where Paul G. Allen (“Allen”)
and his affiliates retain effective voting control of Charter, the merger or
consolidation of Charter, except where Allen and his affiliates have effective
voting control of the surviving entity, or any other transaction, or event, a
result of which is that Allen holds less than 50.1% of the voting power of the
surviving entity, except where Allen and his affiliates retain effective voting
control of Charter, or a sale of all or substantially all of the assets of
Charter (other than to an entity majority-owned or controlled by Allen and his
affiliates); where, in any such case (b) your employment with Charter is
terminated or your duties are materially diminished (it being understood that
neither Charter’s failure to be a “public” company as such term is commonly
understood nor your obligation, if any, to report to a senior officer of any
acquiring company (which has an enterprise value of at least $15 billion) or its
parent following any merger or similar transaction constitute a material
diminution in your duties under this agreement).

If this provision is exercised for one of the prior listed reasons, or if you
are terminated without Cause, one half of any remaining unvested restricted
shares (50,000 as described above) would become immediately vested, one half of
any remaining unvested options from your initial grant above (350,000 shares)
would immediately become vested and you will be paid eighteen months of full
severance benefits at your then current compensation level plus applicable
pro-rated bonus within thirty (30) days after such termination.

For purposes of this agreement, “Cause” shall mean (i) conviction of a felony
offense or a misdemeanor that involves dishonesty or moral turpitude; (ii) the
refusal to comply with the lawful directives of the Chief Executive Officer or
the Board within ten (10) days after written notice of such directive from the
Chief Executive Officer or the Boards; (iii) conduct on your part in the course
of your employment which constitutes gross negligence or willful misconduct
which conduct is not cured within ten (10) days after written notice thereof
from the Chief Executive Officer or the Board; (iv) your breach of your
fiduciary duties to the Company; (v) your death or Disability (as defined in
Charters’ 2001 Stock Incentive Plan); or (vi) your possession or use of illegal
drugs or excessive use of alcohol on Company premises on work time or at work
related function (other than non-excessive use of alcohol served generally in
connection with such function). Should you commit or be alleged to have
committed a felony offense or a

 



--------------------------------------------------------------------------------



 



misdemeanor the character specified in clause (i), Charter may suspend you with
pay. If you are subsequently convicted with respect to the matters giving rise
to the suspension, you shall immediately repay all compensation or other amounts
paid hereunder from the date of the suspension and any of the stock options or
restricted shares which vested after the date of suspension shall forthwith be
cancelled and if theretofore sold by you, the cash value thereof paid to
Charter. In the event of a termination for Cause, you will not be entitled to
any severance payment and any unvested options or restricted stock would
immediately terminate.

You will not divulge, and will not permit or suffer the divulgence of, any
confidential knowledge or confidential information with respect to the
operations or finances of Charter or any of its affiliates or with respect to
confidential or secret customer lists, processes, machinery, plans devices or
products licensed, manufactured or sold, or services rendered, by Charter or any
of its affiliates other than in the regular course of business of Charter or as
required by law; provided, however, that you have no obligation, express or
implied, to refrain from using or disclosing to others any such knowledge or
information which is or hereafter shall become available to the public otherwise
than by disclosure by you in breach of this agreement. You will not directly or
indirectly disparage or otherwise make adverse references to Charter or any of
its officers, directors, employees or affiliates at any time during or after
your employment with Charter.

I trust this letter confirms your understanding of the major items related to
the employment offer. If not, please call me at (314-543-5687) to resolve any
outstanding items. We are excited about Charter’s future and about the
contribution you will make in your new capacity.

Very truly yours,

Carl E. Vogel
President & Chief Executive Officer

         
CC:
  Paul Allen
Marc Nathanson
William Savoy
Nancy Peretsman
David Merritt    
 
        Approved and accepted on this 2nd day of December, 2003
 
       
By:
  /s/ Derek Chang    

 

--------------------------------------------------------------------------------

     

  Derek Chang    

 